CaS€ 4219-CV-OOOlO-B|\/||\/|

Cody Wofsy*

American Civil Liberties Union
Foundation, Immigrants’ Rights
Project

39 Drurnrn Street

San Francisco, CA 94111

(415) 343-0770
cwofsy@aclu.org

Omar C. Jadwat*

American Civil Liberties Union
Foundation, Immigrants’ Rights
Project

125 Broad Street, 18th Floor
New York, NY 10004

(212) 549-2660
ojadwat@aclu.org

Document 5-1 Filed 02/15/19 Page 1 of 4

Alcx Rate

Elizabeth K. Ehret

American Civil Liberties Union of
Montana Foundation, Inc.

P.O. Box 9138

Missoula, MT 59807

Telephone: (406) 203-3375
ratea@aclumontana.org
ehrete@aclumontana.org

Danielle Coffman

Crowley Fleck, PLLP

1667 Whiteflsh Stage
Kalispell, MT 59901
Telephone: (406)752-6644
dcoffman@crowleyfleck.com

*Pro Hac Vice Forthcoming

UNITED STATES DISTRICT COURT

 

DISTRICT OF MONTANA
GREAT FALLS DIVISION
ANA SUDA and MARTHA
HERNANDEZ,
Civil Action No. 4:19-cv-00010-
Plainti)jfs, BMM
v.

UNITED STATES CUSTOMS AND

BORDER PROTECTION; CBP
COMMISSIONER KEVIN K.
MCALEENAN, in his official
capacity; CBP AGENT PAUL

O’NEAL, in his individual and official

capacities; and

JOHN DOES 1-25, in their individual

and official capacities.

Defendants.

\n_/\_J\_/\~_/\_J\~_/\_J\_J\_/\_/\_/\_J\_J\_/\_/\_/\_/

DECLARATION UNDER
PENALTY OF PERJURY OF
CODY H. WOFSY

 

Case 4:19-cV-OOOlO-BI\/|I\/| Document 5-1 Filed 02/15/19 Page 2 of 4

I, Cody H. Wofsy, pursuant to Local Rule 83. 1(d)(3} of the United States
District Court for the District of Montana, hereby make the following declaration
in support of the attached Motion for Admission Pro Hac Vice in the above
referenced case.

1. I am counsel for the plaintiffs and have thorough knowledge of the issues

in this matter.

2. I reside in the state of Califomia and I am a Staff Attorney at the

American Civil Liherties Union Foundation Immigrants’ Rights Project.
My office address is:

Cody Wofsy

ACLU Immigrants’ Rights Project

39 Drumm St

San Francisco, CA 94111

(415) 343-0770

cwofsy@aclu.org

3. I was admitted to the State Bar of Califomia (Bar No. 294179) on

December 8“", 2013 and remain in good standing in every jurisdiction in
which I am admitted to practice.

4. I am proficient in electronic filing in other federal district courts,

including the United States District Court for the Northern and Southem
Districts of California.

5. I am admitted to practice before the U.S. District for the Northem District

of California (admitted 2016), U.S. District for the Central District of

MOTION FOR PRO I'IAC VICE ADMISSION -2

Case 4:19-cV-OOOlO-BI\/|I\/| Document 5-1 Filed 02/15/19 Page 3 of 4

Califomia (2017), U.S. District for the Eastern District of Califomia
(2018), U.S. District for the Southern District of Califomia (2018), U.S.
Court of Appeals for the Second (2017), Third (2016), Fourth (2017),
Fifth (2017), Sixth (2018), and Ninth Circuits (2016), and the U.S.
Supreme Court (2017).

6. I have not been disciplined by any state or federal bar and there are no
disciplinary proceedings pending against me as a member of the bar in
any jurisdiction.

7. I have never been held in contempt, otherwise disciplined by any court
for disobedience to its rules or orders, or sanctioned under Fed. R. Civ. P.
11 or 37(b), (c), (d) or (f) or the state equivalent.

8. I have neither concurrently nor Within the two years preceding the date of
this application made any pro hac vice application to this Court.

9. I fully understand that my pro hac vice admission in this court is personal
to me only and that I will not be held fully accountable for the conduct of
the litigation in this Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 14th day of February, 2019.

/'l

M"
W. Wofsy

MOTION FOR PRO HAC VICE ADMISSION -3

Case 4:19-cV-OOOlO-BI\/|I\/| Document 5-1 Filed 02/15/19 Page 4 of 4

